Citation Nr: 9935032	
Decision Date: 12/16/99    Archive Date: 12/23/99

DOCKET NO.  98-13 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in May 1997 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Indianapolis, Indiana.  


FINDINGS OF FACT

1.  In December 1995, the veteran filed a claim for 
compensation on the basis of TDIU. 

2.  On February 10, 1997 the veteran was incarcerated in a 
state penal institution for the conviction of a felony.  

3.  The veteran will not be released from incarceration until 
August 8, 2001. 


CONCLUSION OF LAW

The veteran's claim for TDIU lacks legal merit.  38 U.S.C.A. 
§ 5313(c) (West 1991); 38 C.F.R. § 3.341(b) (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In December 1995, the veteran filed a claim for compensation 
on the basis of  TDIU.  In May 1997, the RO denied the 
veteran's claim for TDIU on the basis of his failure to 
appear for an examination scheduled for April 1997, and that 
the evidence of record otherwise did not support the 
veteran's claim.  In June 1997, in a notice of disagreement, 
the veteran's attorney informed VA that the veteran was 
incarcerated.  After receiving notice that the veteran was 
incarcerated, in an August 1998 statement of the case, the RO 
denied the veteran's claim for TDIU on the basis of the 
veteran's incarceration, in accordance with 38 U.S.C.A. 
§ 5313(c) and 38 C.F.R. § 3.341(b). 

The evidence shows that, beginning on February 10, 1997, the 
veteran was incarcerated in a state penal institution for the 
conviction of a felony, and was given a 6 year sentence.  He 
will not be released from incarceration until August 8, 2001.

The controlling statute provides that the Secretary of VA 
shall not assign to any veteran a rating of total disability 
based on the individual unemployability of the veteran 
resulting from a service-connected disability during any 
period during which the veteran is incarcerated in a Federal, 
State, or local penal institution for conviction of a felony.  
38 U.S.C.A. § 5313(c).  The implementing regulation likewise 
provides that a TDIU, which would first become effective 
while a veteran is incarcerated in a Federal, State, or local 
penal institution for conviction of a felony, shall not be 
assigned during such period of incarceration.  38 C.F.R. 
§ 3.341(b). 

In this case, the facts are not in dispute, and application 
of the law to the facts is dispositive.  As the veteran is 
now incarcerated in a state penal institution for the 
conviction of a felony, and was so incarcerated at the time 
of the May 1997 RO rating decision, and will be so 
incarcerated until August 2001, even if the evidence would 
support the veteran's claim, the law prohibits the assignment 
of a TDIU during such period of incarceration.  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) has held that "where the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
BVA terminated because of the absence of legal merit or the 
lack of entitlement under the law."  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Accordingly, the claim sought 
under the current legal theory must be denied for lack of 
legal merit.  See Cacalda v. Brown, 9 Vet. App. 261, 265 
(1996) (where law is dispositive, not evidence, the appeal 
should be terminated for lack of legal merit or entitlement); 
accord Luallen v. Brown, 8 Vet. App. 92 (1995).



ORDER

The appeal, being without legal merit, is denied. 


		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals



 

